Citation Nr: 0029393	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-43 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a rectocele.

Whether a timely filed Substantive Appeal, adequate to 
perfect an appeal, was received from the veteran following 
the issuance of a statement of the case on the issue of an 
effective date prior to January 25, 1995, for the assignment 
of a 20 percent disability evaluation for spondylolisthesis 
at L5-S1.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from January 1985 to July 
1992, as well as three months prior active service.

This appeal arises from an August 1994 rating decision by the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
rectocele.  In August 1997, the veteran's claims file was 
transferred to the Los Angeles, California, RO.

The second issue set out on the title page originated with an 
October 1995 rating decision which granted a 20 percent 
evaluation, effective from January 25, 1995, for the 
veteran's spondylolisthesis at L5-S1.


FINDINGS OF FACT

1.  The veteran's retrocele is not demonstrated to be the 
result of her period of active military service.

2.  In an October 1995 rating decision, a 20 percent 
disability evaluation was assigned for the veteran's 
spondylolisthesis at L5-S1, effective from January 25, 1995.  
The veteran was notified of this decision in a letter dated 
on November 20, 1995.  A notice of disagreement with this 
decision was received from the veteran in January 1996.

3.  A statement of the case covering the issue of an 
effective date prior to January 25, 1995, for the assignment 
of a 20 percent disability evaluation for spondylolisthesis 
at L5-S1 was issued to the veteran in May 1996.  A VA Form 9 
was included and she was advised that her substantive appeal 
had to be filed within sixty days from the date of the letter 
or within the remainder, if any, of the one year period from 
the date of the letter notifying her of the action she was 
appealing.

4.  Neither the VA Form 9 nor a written statement containing 
allegations of errors of fact or law with respect to the 
October 1995 determination by the RO was received from the 
veteran or her representative by November 20, 1996.  On 
August 1, 2000, the Board of Veterans' Appeals (Board) 
advised the veteran and her representative of our intent to 
consider the adequacy of a substantive appeal.  No response 
was received from the veteran or her representative.


CONCLUSIONS OF LAW

1.  The veteran's retrocele was not incurred in or as the 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (2000).

2.  The criteria for perfecting an appeal by the timely 
filing of a properly completed Substantive Appeal by the 
veteran or her representative on the issue of a 20 percent 
rating for spondylolisthesis have not been met.  38 U.S.C.A. 
§ 7105(d)(3)-(5) (West 1991); 38 C.F.R. § 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is seeking service connection for a rectocele.  
Pursuant to the provisions of H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), it is the 
responsibility of VA to assist the veteran in developing all 
facts pertinent to her claim; this will include a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  In the instant case, efforts 
to assist the veteran have included securing her medical 
records from a military medical facility.  Moreover, based on 
the review of her case by a VA osteopath, the Board finds 
that a current medical examination would not substantiate 
entitlement to the benefit sought, and concludes that the 
duty to assist set out in the recently enacted legislation 
cited above has been satisfied by VA.

Factual Background

The veteran's service medical records contain no diagnosis of 
a rectocele.  The records show that on periodic gynecological 
examinations in 1986, 1987, 1989 and 1990, no rectal 
abnormalities were noted.  Records from Shannon West Texas 
Memorial Hospital reflect that in June 1991 the veteran 
delivered a daughter; neither the delivery summary nor the 
postpartum summary noted a rectal abnormality and on a 
postpartum pelvic examination it was reported that there was 
no evidence of a rectal abnormality.

The VA conducted a general medical examination in August 
1992.  Complaints of abdominal pain were noted at that time.  
Pelvic and rectal examinations were reported to be normal.  
Shortly thereafter, on a gynecological evaluations in August 
1992 at a military medical facility, the veteran reported 
complaints of vaginal discharge and pain.  A physical 
examination was conducted, and the assessment included 
dyspareunia with no anatomic abnormality found.  An October 
1992 report noted assessments of vaginosis, dyspareunia, and 
a second-degree rectocele, which was indicated not to be bad 
enough for surgery.

Another VA general medical examination was conducted in July 
1993.  The examiner indicated that a rectocele had been noted 
in October 1992.  Pelvic examination revealed evidence of a 
mild rectocele.  The diagnoses included history of rectocele.  
Additional records from a military medical facility include 
an August 1993 gynecology evaluation which reported an 
assessment which included a grade II asymptomatic rectocele.

At the time of a September 1995 VA general medical 
examination the examiner noted that a rectocele was shown in 
August 1992.  The veteran complained of constipation and 
vaginal pressure.   A pelvic examination revealed evidence of 
a mild rectocele.  
A VA osteopath, in an October 1999 statement, indicated that 
she had reviewed the veteran's claims file.  The osteopath 
stated that, if the records from the private physician who 
attended the delivery indicated that there was a rectovaginal 
tear, this could have contributed to the rectocele.  The 
osteopath concluded that, in that case, as a complication of 
delivery, it was more likely than not that there was a time 
relationship to service in the military for the onset of the 
condition. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 1991); 38 C.F.R. § 3.307(a)(3) (2000); see 
38 U.S.C.A. § 1101(3) (West 1991) and 38 C.F.R. § 3.309(a) 
(2000) (listing applicable chronic diseases).  A rectocele is 
not included in this list.

The veteran has contended that the military physicians failed 
to recognize her rectocele during service and that it was in 
October 1992, shortly after her discharge from service, that 
she first found out that she had a rectocele.  She notes that 
she reported had symptoms of back pain, which was diagnosed 
as spondylolysis, and experienced pressure in the vaginal 
area.  

The current record includes medical records a number of 
sources, including service and post service military hospital 
records as well as from private treatment and VA medical 
records.  These records confirm the veteran's contentions 
that no diagnosis of a retrocele was made in service and that 
the initial diagnosis was made in October 1992, some three 
months following her discharge from service.  Although the 
veteran argues that the military failed to diagnose the 
condition in service, she has not submitted any competent 
evidence, such as a physician's opinion, confirming that the 
etiology of the disability was related to service.

Rather, the VA osteopath indicated that if there were a 
rectovaginal tear as a complication of delivery, this could 
have contributed to the rectocele and that, in that case, it 
was more likely than not that there was a time relationship 
to service in the military for the onset of the condition.  
However, the June 1991 medical records from Shannon West 
Texas Memorial Hospital, including a postpartum pelvic 
examination, revealed no evidence of a rectal abnormality.  
It must be emphasized that "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).
The Board concludes, based upon the current evidence of 
record, that service connection for a rectocele is not 
warranted as the rectocele did not have its onset in service, 
and can not causally be related to service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  While careful 
consideration has been given to the doctrine of reasonable 
doubt, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application.  
38 U.S.C.A. § 5107.

II.  Timeliness of a Substantive Appeal

The Board notes that the veteran timely filed a notice of 
disagreement with the October 1995 rating decision which 
granted an increased evaluation of 20 percent for the 
veteran's spondylolisthesis at L5-S1, effective from January 
25, 1995.  While, in an April 1996 rating decision, the RO 
assigned a 10 percent disability evaluation, effective from 
August 8, 1994, the 20 percent disability evaluation, 
effective from January 25, 1995, was continued.  A statement 
of the case addressing the issue of an effective date prior 
to January 25, 1995, for the assignment of a 20 percent 
disability evaluation for spondylolisthesis at L5-S1 was 
issued in May 1996.

The record reflects that a VA Form 9 was included with the 
statement of the case, a copy of which was sent to the 
veteran's representative, and the veteran was advised that 
her substantive appeal had to be filed within sixty days from 
the date of the letter or within the remainder, if any, of 
the one year period from the date of the letter notifying her 
of the action she was appealing.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).

When the Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203.

To timely perfect the appeal, the veteran or her 
representative needed to submit a substantive appeal by 
November 20, 1996, one year following the date of the notice 
of the October 1995 rating decision.  The record contains no 
such submission by the veteran or her representative within 
this period, which could be found to be a substantive appeal 
on the issue of entitlement to an effective date prior to 
January 25, 1995, for the 20 percent evaluation for service-
connected spondylolisthesis at L5-S1.

Pursuant to 38 C.F.R. § 20.203, the veteran and his 
representative were advised of the Board's intent to consider 
the adequacy of the veteran's substantive appeal.  Neither 
the veteran nor her representative submitted a response.  As 
the veteran has failed to timely file a substantive appeal on 
the issue addressed in the May 1996 statement of the case, an 
effective date prior to January 25, 1995, for the assignment 
of a 20 percent disability evaluation for spondylolisthesis 
at L5-S1, the Board does not have jurisdiction to review the 
appeal with respect to this issue and it is dismissed without 
prejudice.



ORDER

Entitlement to service connection for a rectocele is denied.

The appeal with respect to the issue of an effective date 
prior to January 25, 1995, for the assignment of a 20 percent 
disability evaluation for spondylolisthesis at L5-S1 is 
dismissed.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 9 -


